

115 SRES 171 ATS: Supporting the goals and ideals of National Travel and Tourism Week and honoring the valuable contributions of travel and tourism to the United States.
U.S. Senate
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 171IN THE SENATE OF THE UNITED STATESMay 17, 2017Ms. Klobuchar (for herself, Mr. Blunt, Mr. Schatz, and Mr. Heller) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals and ideals of National Travel and Tourism Week and honoring the valuable
			 contributions of travel and tourism to the United States.
	
 Whereas National Travel and Tourism Week was established in 1983 through the enactment of the Joint Resolution entitled Joint Resolution to designate the week beginning May 27, 1984, as National Tourism Week, approved November 29, 1983 (Public Law 98–178; 97 Stat. 1126), which recognized the value of travel and tourism;
 Whereas National Travel and Tourism Week is celebrated across the United States from May 7 through May 13, 2017;
 Whereas more than 400 celebrations throughout the United States are scheduled in honor of National Travel and Tourism Week;
 Whereas 1 out of every 9 jobs in the United States depends on travel and tourism and the travel and tourism industry supports 15,300,000 jobs in the United States;
 Whereas the travel and tourism industry employs individuals in all 50 States, the District of Columbia, and all the territories of the United States;
 Whereas international travel to the United States— (1)is the single largest export industry in the United States; and
 (2)generates a trade surplus balance of approximately $87,000,000,000;
 Whereas the travel and tourism industry, Congress, and the President have worked to streamline the visa process and make the United States welcoming to visitors from other countries;
 Whereas travel and tourism provide significant economic benefits to the United States by generating nearly $2,300,000,000,000 in annual economic output;
 Whereas leisure travel allows individuals to experience the rich cultural heritage and educational opportunities of the United States and its communities; and
 Whereas the immense value of travel and tourism cannot be overstated: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of National Travel and Tourism Week;
 (2)commends the travel and tourism industry for its important contributions to the United States; and
 (3)commends the employees of the travel and tourism industry for their important contributions to the United States.